 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrince Gardner, Division of Swank, Inc. and Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, Local Union No. 88, AFL-CIO,Petitioner. Cases 14-RC-8364 and 14-RC-8366August 3, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 24, 1977, the Regional Director forRegion 14 issued a Decision and Direction ofElection in the above-entitled proceeding in which hedirected separate elections among employees in twounits:All office clerical employees employed at theEmployer's St. Marys, Missouri, facility, includ-ing time study cost analysts, EXCLUDING allproduction and maintenance employees, patternmakers, truck drivers, payroll control clerks,confidential employees, professional employees,guards and supervisors as defined by the Act, andall other employees.All production and maintenance employees em-ployed at the Employer's St. Marys, Missouri,facility, including pattern makers, truck drivers,and payroll control clerks, EXCLUDING officeclerical employees, time study cost analysts,professional employees, confidential employees,guards and supervisors as defined by the Act, andall other employees.Thereafter the Employer and the Petitioner, inaccordance with the National Labor RelationsBoard's Rules and Regulations, as amended, filedtimely requests for review of the Regional Director'sdecision on the grounds that he made findings of factwhich are clearly erroneous and that he departedfrom officially reported precedent.By telegraphic order dated April 19, 1977, theNational Labor Relations Board granted, in part, therequests for review by the Petitioner and theEmployer. The Petitioner's request was grantedinsofar as it excepted to the decision by the RegionalDirector to include the payroll control clerks in theproduction and maintenance unit, rather than in theoffice clerical unit, and to exclude the personnelassistant from the office clerical unit as a confidentialemployee. The request for review by the Employerwas granted insofar as it excepted to the RegionalDirector's decision to include the personnel depart-ment receptionist in the office clerical unit, ratherthan excluding her as a confidential employee, and to231 NLRB No. 14include the work-in-process clerk in the office clericalunit, rather than in the production and maintenanceunit.The Board stayed the election in the office clericalunit pending final unit placement determinations onreview. The election in the production and mainte-nance unit was directed, and the Board permitted thepayroll control clerks and the work-in-process clerkto vote subject to challenge in that election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.After carefully reviewing the record herein, wehave decided to reverse the Regional Director'sdetermination on the payroll control clerks andinclude them in the office clerical unit because oftheir close community of interest with other employ-ees in that unit; to reverse the Regional Director'sdetermination as to the status of the personneldepartment receptionist and exclude her from theoffice clerical unit as a confidential employee; and toaffirm the Regional Director's exclusion of thepersonnel assistant from the office clerical unit as aconfidential employee, and his inclusion of the work-in-process clerk in the office clerical unit rather thanin the production and maintenance unit.Payroll Control Clerks. The Employer is a Dela-ware corporation engaged in the manufacture andnonretail sale of small personal leather goods. The St.Marys facility employs over 650 production workers,most of whom are paid by the piece pursuant to anincentive plan. An operations ticket accompanieseach lot of work through the production area. Theticket shows, among other things, the operationnumber, the money amount that is paid for each jobor operation, the job description, and the series,quantity, and style of the items in the lot. As theoperators do their particular job, they detach thepiecework ticket that corresponds to their job, fill intheir clock number, number the pieces they haveprocessed, and turn in the tickets at the end of theday. The operations are listed on the operationsticket in the sequence in which they must beperformed to complete the item. The employeescompute their own earnings and post them on adistribution card which is then added to their payrollfile. Each job classification has a base rate of pay,and anything earned over that on the incentive planis added.When a piecework ticket is lost, or not printed, or arate of pay is changed, or an employee is out ofposition on the production line at an unfamiliar job,an authorization must be obtained. The Employerasserted that there has be n widespread disparity inthe coding of job tickets, authorization of multiples96 PRINCE GARDNER(replacement tickets), and application of rate chang-es. The Employer attributed the lack of uniformity tomisinformation, inadvertent error, and possiblecheating. Evidence was offered at the hearing toshow that this problem put an undue burden on the11 payroll clerks in the office who post the earningsin the employees' files. Other evidence indicated thatthe production supervisors were being called upon tomake ticket adjustments and authorize changes, afunction which tended to interfere with their abilityto perform their own jobs.In an attempt to solve the timecard problem, theEmployer implemented a pilot program. That pro-gram, according to the Employer, enlisted theservices of the payroll supervisor, Betty Kimmich, toact as a payroll clerk in the production area. Bystationing her there, she was available to productionemployees for authorization of changes and spotauditing. Although the experiment was short-lived, inthe Employer's view it was a success. In February1977, the Employer hired six new employees to betrained for 6 months as payroll control clerks to bestationed in the production area.The Regional Director determined that the payrollcontrol clerks should be placed in the production andmaintenance unit since they spend most of their timein the production area. The Employer contends, onthe other hand, that the payroll control clerks shareother more crucial characteristics with the officeclerical employees, such as common supervision anda similarity of benefits and job function, and,therefore, they should be placed in the office clericalunit. We agree with the Employer.Even discounting the alleged job interchangebetween the payroll control clerks and the regularpayroll employees which the Employer claims isimminent, but of which there is no evidence, thepayroll control clerks, in our view, have a closercommunity of interest with the office clericalemployees. The payroll control clerks, like thepayroll clerks, are supervised by the payroll supervi-sor, are paid on the same basis as other office clericalemployees, and receive similar benefits. Further-more, the record establishes that the sole reason thecontrol clerks are in the production area is because itis more efficient to correct the production tickets onthe production line than it is to wait until an' The Employer presented testimony demonstrating its intention torotate the payroll control clerks in their placement on the production line sothat the) do not have an opportunity to become familiar with any individualproduction worker.a The Regional Director addressed himself in a footnote to the request bythe Petitioner that the payroll penod for eligibility be extended to a timeprior to the filing date of the petitions on the ground that the Employerhired six payroll control clerks after the filing of the petitions, in an attemptto pad the voting unit with newly hired employees. The Regional Directorconcluded that the payroll control clerks were appropriately included in theerroneous ticket is computed on a timecard and themistake becomes less likely to be caught.Based on the foregoing, we find that the payrollcontrol clerks are concerned exclusively with effi-cient earnings reporting, a payroll task, and not withany aspect of the production process. Therefore it isclear to us that the interests of the payroll controlclerks in efficient reporting may come in conflictwith the interests of the production employees.'Accordingly, we conclude, contrary to the RegionalDirector, that the payroll control clerks are officeclerical functionaries who, like other payroll clerks,should be included in the office clerical unit.2Personnel Assistant: The personnel assistant, PeggyKriete, performs a wide range of administrative andclerical duties for Personnel Manager Buehler. Thepersonnel manager is head of personnel at the St.Marys plant, which as noted above employs over 650production employees. It is clear from the record thatthe personnel manager participates in the formula-tion, determination, and effectuation of policy withregard to labor relations. Testimony indicates thathis duties include attendance at high level meetings,decisionmaking concerning disciplinary actions,changes in policy, evaluation of the effectiveness ofpersonnel policies and practices, and layoffs, recalls,hiring, and firing. He also reviews work histories andattendance records of the employees at the facility.The personnel assistant and the personnel depart-ment receptionist are the only employees who workdirectly for the personnel manager. All the files areconfidential and only these two employees, plus thepersonnel manager, have access to them. The recordshows that among her duties the personnel assistanttypes reprimands, occasionally attends meetings,compiles confidential reports, and updates personnelfiles in response to recalls, layoffs, and disciplinaryactions.Based on longstanding Board precedent whichdefines a confidential employee as one who assists ina confidential capacity a person who formulates,determines, and effectuates policy in regard to laborrelations, or regularly substitutes for someone havingthese duties, the Regional Director determined thatPeggy Kriete should be excluded from the officeclerical unit.3After carefully reviewing the recordherein which discloses that the personnel assistantdoes function in a confidential capacity to theproduction and maintenance unit consisting of approximately 657 employ-ees, and that, therefore, there was no basis for departing from longstandingBoard procedure in this regard. The request was therefore denied. Althoughwe find that the payroll control clerks are appropriately included in thesmaller office clerical unit, there is no evidence to support an inquiry intothe intentions of the Employer in choosing that particular time to hire thenew clerks.I See The B. F Goodrich Company, 115 NLRB 722 (1956); WeyerhaeuserCompany, 173 NLRB 1170(1968).97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel manager, who formulates, determines, andeffectuates labor relations policy, we conclude onreview that the Regional Director properly excludedthe personnel assistant from the office clerical unit asa confidential employee.Personnel Department Receptionist: The personneldepartment receptionist, Leona Riney, works withthe personnel assistant on confidential matters.According to the testimony of the personnel manag-er, the two personnel employees are interchangeable;their job responsibilities differ only slightly. Theyhave equal and exclusive access to confidential filesand are distinguished by the specific tasks theyperform, not by the nature of their work.The Regional Director evaluated the position ofthe receptionist and included her in the office clericalunit. He based his decision on two factors: that thereceptionist spends only 25 percent of her timeactually substituting for the personnel assistant; andthat the evidence was not sufficient to show that sheassists the personnel manager in a confidentialcapacity. However, the Petitioner contends thatRiney also acts as a secretary to the personnelmanager, typing disciplinary reports, working withlayoff and recall materials, and filing personnel data.We agree with the Petitioner.The Regional Director's reliance on the percentageof time the receptionist actually substitutes for thepersonnel assistant is misplaced. Such an inquiry isnecessary when the employee in question merelysubstitutes for the confidential employee withoutbeing in a confidential position himself.4In our view,Riney's own work is sufficiently confidential to beevaluated on its own merit. Many of her tasks are thesame as, or supplemental to, those performed by theassistant, and a confidential relationship is establish-ed by record testimony which reveals the integralrelationship between Riney's work and the personnelmanager's implementation and development of laborrelations policy. Under similar circumstances, theBoard has stated that "no inquiry need be made intothe amount of time the employee actually spends induties connected with labor relations."5In our view,the fact that an employee does not work on the mostimportant confidential material is insufficient tomake her job any less confidential in nature. If it canbe shown, and we believe it has been here, that theemployee in question acts in a confidential capacityto a labor relations policymaker, then the criteria forconfidential status have been met. The narrow test ofconfidential status as stated in the Board's decisionin B. F. Goodrich, supra, includes employees likeMeramec Mining Company, 134 NLRB 1675 (1961).Bechtel Incorporation, 215 NLRB 906, 907 (1974). See also WestChemical Products, Inc., 221 NLRB 250(1975).Riney who perform in a confidential capacity to onewho formulates, determines, and effectuates laborrelations policy. The fact that Kriete and Riney arethe only administrative/clerical workers in thepersonnel office, and work separately from otheroffice workers, emphasizes the fundamental confi-dentiality of the jobs they fill. Accordingly, we shallexclude the personnel department receptionist fromthe office clerical unit.Work-in-Process Clerk: Helen Armbruster, thework-in-process clerk who was included in the officeclerical unit by the Regional Director, is responsiblefor maintaining a "short list" of special orders andrush jobs, and for providing a quick source ofinformation concerning the progress of these orders.Armbruster spends 50 percent of her time at her deskin the general office area working on the update ofthe list, and 50 percent of her time at a centrallylocated desk in the production area tracking downorders and collecting progress data. Until 1973,Armbruster was a full-time office clerk. The work-in-process list was added to her responsibilities at thattime; however, her pay, benefits, and insuranceremained similar to other office employees. Althoughthe work-in-process clerk has been referred to as anexpediter, a position usually categorized as plantclerical, the record shows that she is not called uponto provide any service to the production process. Inour view, she performs a strictly office clericalfunction and unavoidably comes in contact withemployees in the production area only when she isgathering information necessary to update the "shortlist" for management.Accordingly, upon review of all the evidence, wefind that the Regional Director properly includedHelen Armbruster in the office clerical unit.We shall therefore direct an election in thefollowing unit of employees which we find to beappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All office clerical employees employed at theEmployer's St. Marys, Missouri, facility, includ-ing timestudy cost analysts, payroll control clerks,and work-in-process clerks, but excluding allproduction and maintenance employees, pattern-makers, truckdrivers, confidential employees, andprofessional employees, guards, and supervisorsas defined in the Act, and all other employees.[Direction of Election and Excelsior footnoteomitted from publication.]98